Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Nowak on 05-19-2022.
The application has been amended as follows: 
In the claims:
Claims 12-14 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Koide (US 2015/0210024 A1) is the closest prior art.  Koide fails to teach or suggest the solid main body including chemical wood.  The solid main body of Koide is intended to be flexible so that the shape of the body can change to match the shape of a green honeycomb body set thereon.  Tajima (US 2011/0083942 A1) suggests making a solid main body for holding a green honeycomb body from chemical wood.  Tajima wants the material of its solid main body to be rigid with high dimensional accuracy and high hardness.  The solid main body is to have a shape that already matches that of a green honeycomb body set thereon within tight tolerances, and it should not deform under the weight of the green honeycomb body.  Thus it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koide to make the purposely flexible solid main body include rigid chemical wood as suggested by Tajima.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/            Primary Examiner, Art Unit 1741